Citation Nr: 1030468	
Decision Date: 08/13/10    Archive Date: 08/24/10

DOCKET NO.  07-38 980 	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New 
York


THE ISSUES

1.  Evaluation of pes anserine bursitis of the right knee, 
currently rated as noncompensable prior to April 22, 2007.

2.  Evaluation of pes anserine bursitis of the right knee, 
currently rated as 20 percent disabling since April 22, 2007.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

L. Cramp, Counsel


INTRODUCTION

Appellant (the Veteran) had active service from February 2002 to 
June 2002, and from October 2003 to February 2005.  

This appeal comes before the Board of Veterans' Appeals (Board) 
from an August 2006 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in New York, New York.

In April 2009, the Veteran testified at a hearing before the 
undersigned Veterans Law Judge (VLJ), sitting at the RO.  A 
transcript of that hearing is of record.  

In June 2009, the Board remanded this appeal for additional 
evidentiary development.  It has since been returned to the Board 
for further appellate action.  In addition to remanding the claim 
listed above, it also granted service connection for 
folliculitis, and denied service connection for residuals of a 
right eye injury, issues on appeal at that time.  The Board's 
decision with respect to those claims is final.  See 38 C.F.R. 
§ 20.1100 (2009).  

Because the Veteran has disagreed with the initial rating 
assigned following the grant of service connection for right pes 
anserine bursitis, the Board characterized the claim in light of 
the distinction noted in Fenderson v. West, 12 Vet. App. 119, 126 
(1999) (distinguishing initial rating claims from claims for 
increased ratings for already service-connected disability).  
Moreover, while the agency of original jurisdiction (AOJ) has 
granted a higher rating of 20 percent for pes anserine bursitis, 
inasmuch as higher ratings are still available before and after 
the effective date of the higher rating, and the Veteran is 
presumed to seek the maximum available benefit for a disability, 
the Board has characterized the issue as reflected on the title 
page.  See A.B. v. Brown, 6 Vet. App. 35, 38 (1993).  


FINDINGS OF FACT

1.  Prior to April 22, 2007, the Veteran's pes anserine bursitis 
of the right knee was manifested by symptomatology that 
approximates dislocation of semilunar cartilage with frequent 
episodes of locking pain, with the functional equivalent of 
normal range of motion, and with no lateral instability or 
recurrent subluxation.  

2.  Since April 22, 2007, the Veteran's pes anserine bursitis of 
the right knee has been manifested by dislocation of semilunar 
cartilage with frequent episodes of locking pain, with the 
functional equivalent of normal range of motion, with and no 
lateral instability or recurrent subluxation.


CONCLUSIONS OF LAW

1.  Prior to April 22, 2007, the criteria for a 20 percent 
disability rating, but not higher, for pes anserine bursitis of 
the right knee were met.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. §§ 4.1, 4.3, 4.7, 4.10, 4.40, 4.45, 4.71a, Diagnostic 
Codes 5019, 5258 (2009).

2.  Since April 22, 2007, the criteria for a disability rating 
higher than 20 percent for pes anserine bursitis of the right 
knee have not been met.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. §§ 4.1, 4.3, 4.7, 4.10, 4.40, 4.45, 4.71a, Diagnostic 
Codes 5019, 5258 (2009).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 
2009)) redefined VA's duty to assist the Veteran in the 
development of a claim.  VA regulations for the implementation of 
the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2009).

As noted above, the claim for a higher initial rating for pes 
anserine bursitis arises from the Veteran's disagreement with the 
initial rating assigned after the grant of service connection.  
The courts have held, and VA's General Counsel has agreed, that 
where an underlying claim for service connection has been granted 
and there is disagreement as to "downstream" questions, the 
claim has been substantiated and there is no need to provide 
additional VCAA notice or prejudice from absent VCAA notice.  
Hartman v. Nicholson, 483 F.3d 1311, 1314-15 (Fed. Cir. 2007); 
Dunlap v. Nicholson, 21 Vet. App. 112, 116-17 (2007); VAOPGCPREC 
8-2003 (2003).  

The United States Court of Appeals for Veterans Claims (Court) 
has elaborated that filing a notice of disagreement begins the 
appellate process, and any remaining concerns regarding evidence 
necessary to establish a more favorable decision with respect to 
downstream elements (such as an effective date) are appropriately 
addressed under the notice provisions of 38 U.S.C.A. §§ 5104 and 
7105 (West 2002).  Goodwin v. Peake, 22 Vet. App. 128, 137 
(2008).  Where a claim has been substantiated after the enactment 
of the VCAA, the appellant bears the burden of demonstrating any 
prejudice from defective VCAA notice with respect to the 
downstream elements.  Id.  There has been no allegation of such 
error in this case.

Recent caselaw also indicates that a hearing officer must suggest 
that a claimant submit evidence on an issue material to 
substantiating the claim when the record is missing any evidence 
on that issue or when the testimony at the hearing raises an 
issue for which there is no evidence in the record.  See Bryant 
v. Shinseki, 23 Vet. App. 488 (2010); 38 C.F.R. § 3.103 (2009).  
The hearing officer also must suggest the submission of evidence 
when testimony during the hearing indicates that it exists (or 
could be reduced to writing) but is not of record.  Here, during 
the hearing, the Veteran verified that all private records had 
been submitted.  The Veteran's symptomatology was discussed in 
detail, and testimony concerning his level of impairment was 
elicited.  Moreover, the file was left open for 60 days in order 
to supplement the record.  Such actions supplement the VCAA and 
comply with 38 C.F.R. § 3.103.

The VCAA also requires VA to make reasonable efforts to help a 
claimant obtain evidence necessary to substantiate his claim.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  This "duty to 
assist" contemplates that VA will help a claimant obtain records 
relevant to his claim, whether or not the records are in Federal 
custody, and that VA will provide a medical examination or obtain 
an opinion when necessary to make a decision on the claim.  
38 C.F.R. § 3.159(c)(4).  

In this case, VA obtained the Veteran's service treatment records 
and all of the identified post-service private and VA treatment 
records.  In addition, the Veteran was afforded VA examinations 
in May 2005 and December 2009.  The December 2009 examination was 
performed by a medical professional based on a review of the 
claims file, solicitation of history and symptomatology from the 
Veteran, and a thorough examination of the Veteran.  Moreover, 
the resulting diagnoses and rationales were consistent with the 
examination and the record.  Nieves-Rodriguez v. Peake, 22 Vet. 
App 295 (2008).  The Board finds that the examination was 
adequate to evaluate the Veteran's claim.  

The December 2009 examination was provided in response to a Board 
remand.  A remand by the Board confers on the claimant, as a 
matter of law, the right to compliance with the remand orders.  
Stegall v. West, 11 Vet. App. 268, 271 (1998).  

In this case, the AOJ substantially complied with the Board's 
remand instructions by scheduling the examination and providing 
the claims folder to the examiner, who set forth all objective 
findings regarding the knee, including complete range of motion 
measurements.  The examiner provided findings as to recurrent 
subluxation or lateral instability in the right knee.  The 
examiner also provided findings regarding functional loss due to 
pain, weakened movement, excess fatigability, incoordination, and 
painful motion or pain with use of the right knee.  See DeLuca v. 
Brown, 8 Vet. App. 202 (1995).  

Although the examiner stated that she could not determine 
additional functional loss without resort to speculation, in 
fact, she provided sufficient clinical findings for the Board to 
make such a determination.  See D'Aries v. Peake, 22 Vet. App. 
97, 105 (2009) ("substantial compliance" rather than "strict 
compliance" is required under Stegall) (citing Dyment v. West, 
13 Vet. App. 141, 146-47 (1999)).  

II.  Analysis

Disability evaluations are determined by application of the 
criteria set forth in the VA's Schedule for Rating Disabilities, 
which is based on average impairment in earning capacity.  
38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  An evaluation of the level 
of disability present must also include consideration of the 
functional impairment of the Veteran's ability to engage in 
ordinary activities, including employment.  38 C.F.R. § 4.10.  
When a question arises as to which of two ratings apply under a 
particular diagnostic code, the higher evaluation is assigned if 
the disability more closely approximates the criteria for the 
higher rating.  38 C.F.R. § 4.7.  After careful consideration of 
the evidence, any reasonable doubt remaining is resolved in favor 
of the Veteran.  38 C.F.R. § 4.3.

The Veteran's entire history is to be considered when making 
disability evaluations.  See generally 38 C.F.R. § 4.1; Schafrath 
v. Derwinski, 1 Vet. App. 589 (1995).  Where entitlement to 
compensation already has been established and an increase in the 
disability rating is at issue, it is the present level of 
disability that is or primary concern.  See Francisco v. Brown, 7 
Vet. App. 55, 58 (1994).  However, in Fenderson, the Court noted 
an important distinction between an appeal involving a claimant's 
disagreement with the initial rating assigned at the time a 
disability is service connected.  Where the question for 
consideration is the propriety of the initial rating assigned, 
evaluation of the medical evidence since the effective date of 
the grant of service connection is required.  See Fenderson, 12 
Vet. App. at 126.

In addition, when evaluating musculoskeletal disabilities, VA 
must consider granting a higher rating in cases in which the 
claimant experiences additional functional loss due to pain, 
weakness, excess fatigability, or incoordination, to include with 
repeated use or during flare-ups.  See 38 C.F.R. §§ 4.40, 4.45; 
DeLuca, 8 Vet. App. at 204-7.  The provisions of 38 C.F.R. § 4.40 
and 38 C.F.R. § 4.45 are to be considered in conjunction with the 
diagnostic codes predicated on limitation of motion.  See Johnson 
v. Brown, 9 Vet. App. 7 (1996).  With any form of arthritis, 
painful motion is an important factor of disability.  It is the 
intention to recognize actually painful, unstable, or malaligned 
joints, due to healed injury, as entitled to at least the minimum 
compensable rating for the joint.  See 38 C.F.R. § 4.59 (2009).

Historically, in the August 2006 rating decision, the RO granted 
service connection and assigned an initial noncompensable rating 
for pes anserine bursitis of the right knee, pursuant to 
Diagnostic Code 5019 (bursitis), effective February 5, 2005.  
Diagnostic Code 5019 rates in accordance with limitation of 
motion.  Those codes will be set out below.

The Veteran was apparently granted an increase to 20 percent for 
the right knee during the course of the appeal.  The details are 
uncertain, however the rating sheet attached to a November 2007 
rating decision indicates that the Veteran was awarded a 20 
percent rating, effective April 22, 2007, under Diagnostic Code 
5258 (cartilage, semilunar, dislocated, with frequent episodes of 
"locking," pain, and effusion into the joint).  However, the 
actual decision never addresses the issue of the right knee 
rating.  On the second page, it lists the issue of service 
connection for pes anserine bursitis of the right knee.  It then 
proceeds to discuss evidence pertinent to the right ankle, for 
which service connection was apparently granted.  A November 2007 
statement of the case includes a summary of the evidence 
pertinent to the right knee evaluation, but does not actually 
contain any analysis or conclusions as to the appropriate rating.  
However, the last sentence states that the effective date of the 
rating is April 22, 2007, "the date of the treatment note 
indicating objective findings of a right knee condition."  A 
subsequent December 2007 supplemental statement of the case lists 
the current right knee rating alternately as 0 percent and 20 
percent.  The last paragraph of the rating states that "your 
current 20 percent evaluation is continued."  Then, a January 
2008 supplemental statement of the case lists the current rating 
as 0 percent, and concludes that "your current non-compensable 
evaluation is continued."  A March 2008 supplemental statement 
of the case treats the current rating as 20 percent throughout.  
An August 2008 supplemental statement of the case includes a hand 
correction from 0 percent to 20 percent.  

Despite the confusion regarding the ratings, the Board concludes 
that a 20 percent rating was granted by the AOJ, and that the 
effective date of the grant is April 22, 2007.  

The Board notes that the April 22, 2007 treatment report appears 
to reflect a worsening of the Veteran's right knee condition, 
associated with a discrete injury when the Veteran was bending 
down to tie his shoe.  There was noted a "new" onset of pain, 
rated at 7 out of 10, associated with locking of the knee.  A May 
29, 2007 note reveals that the Veteran was being scheduled for 
diagnostic scoping of the knee.  A June 12, 2007 surgical note 
reveals that a meniscus tear was diagnosed.  An arthroscopy and 
partial meniscectomy with fat pad debridement was conducted at 
the VA Medical Center in early June.  Following the procedure, 
the Veteran continued to complain of locking and intermittent 
pain.  An August 2007 MRI showed a large bucket handle tear of 
the lateral meniscus, which had not been previously noted.  In 
February 2008, at a private facility, the Veteran underwent a 
right knee arthroscopy, partial lateral meniscectomy, partial 
synovectomy, including excision of synovial cyst at anterior 
cruciate ligament and plica, and debridement chondroplasty to the 
lateral tibial plateau.  

However, while the Veteran clearly experienced an exacerbation of 
symptoms leading up to the April 22, 2007 report, and may indeed 
have sustained a new injury, previous reports reflected similar 
complaints of locking of the knee.  Moreover, while there was no 
confirmed evidence of internal derangement prior to that report, 
the evidence was far from conclusive.  Indeed, service treatment 
records reveal findings of a questionable torn meniscus, as well 
as reports of frequent locking, popping, swelling, and pain.  A 
May 2005 VA assessment shows that the Veteran's knee felt 
unstable and was giving out occasionally, and locking in a flexed 
position from time to time.  The examiner found no laxity of 
ligaments to account for the symptoms.  In fact, he suspected a 
meniscal tear.  However, x-rays and an MRI of the right knee in 
July 2005 were reported as normal, with no cartilage problem, no 
meniscal problem, and no ligament problem.  Nevertheless, in 
light of the in-service symptoms, and the post service symptoms, 
which are substantially similar to the symptoms after April 22, 
2007, the Board finds it unlikely that the April 22, 2007 report 
reflects a genuine increase in disability.  In short, the 
complaints before that report and the complaints after the report 
cannot be adequately distinguished.  Coupled with the 
questionable torn meniscus in service and in May 2005, the 
Veteran's assertion that he experienced locking throughout the 
period on appeal is accepted.  

Based on this evidence, which approximates dislocated cartilage, 
and which demonstrates frequent episodes of locking, pain and 
effusion into the joint, the Board finds that the assignment of a 
rating under Diagnostic Code 5258, prior to April 22, 2007, 
appears consistent with the clinical evidence.  

The Board notes that a 20 percent is the only rating available 
under Diagnostic Code 5258.  Accordingly, the Board has also 
considered other codes.  

Under Diagnostic Code 5257, a 10 percent rating is assignable for 
slight recurrent subluxation or lateral instability.  A 20 
percent rating is available for moderate recurrent subluxation or 
lateral instability.  A 30 percent rating is assignable for 
severe recurrent subluxation or lateral instability. 

Under Diagnostic Code 5260 (leg, limitation of flexion of), a 30 
percent rating is available where flexion is limited to 15 
degrees.  A 20 percent rating is available where flexion is 
limited to 30 degrees.  A 10 percent rating is available where 
flexion is limited to 45 degrees.  A zero percent rating is 
warranted where flexion is limited to 60 degrees.  

Under Diagnostic Code 5261 (leg, limitation of extension of), a 
50 percent rating is available where extension is limited to 45 
degrees.  A 40 percent rating is available where extension is 
limited to 30 degrees.  A 30 percent rating is available where 
extension is limited to 20 degrees.  A 20 percent rating is 
available where extension is limited to 15 degrees.  A 10 percent 
rating is available where extension is limited to 10 degrees.  A 
zero percent rating is available where extension is limited to 5 
degrees. 

In addition, a veteran who has arthritis and instability of the 
knee may be rated separately under Diagnostic Codes 5003 and 
5257, provided that any separate rating must be based upon 
additional disability.  VAOPGCPREC 23-97.  Moreover, separate 
ratings may be assigned for limitation of flexion and limitation 
of extension, under Diagnostic Code 5260 and Diagnostic Code 5261 
for disability of the same joint.  VAOPGCPREC 9-2004.

A May 6, 2005 report shows no laxity of the medial collateral 
ligaments, and negative anterior and posterior drawer testing.  A 
May 19, 2005 report shows complete range of motion without 
evidence of pain.  There was no instability of ligaments.  A July 
2005 clinic progress note reveals no cartilage, meniscal, or 
ligament problems.  On evaluation in February 2007, the Veteran 
had range of motion from 0 to 130 degrees.  There was no 
instability.  

Thus, prior to April 22, 2005, the evidence does not support a 
compensable rating on the basis of limitation of motion or on the 
basis of recurrent subluxation or lateral instability, as the 
criteria for a compensable rating are not more nearly 
approximated than those for a noncompensable rating.  .  

The evidence since April 22, 2005 includes a May 2007 resident 
note, which reveals no instability with varus or valgus stress.  
A July 2007 note reveals, 3 weeks after the arthroscopic 
procedure, range of motion was from 10 degrees extension to 120 
degrees flexion.  However, the 10 degree limitation appears to be 
a temporary artifact of the procedure, as in April 2008, the 
Veteran had full range of motion, motor strength was rated at 5 
out of 5, and there was no ligamentous instability.  

The report of VA examination in December 2009 reveals findings of 
no dislocation or subluxation.  Stability was maintained on varus 
and valgus stress at neutral and 30 degrees of flexion.  
Stability was also maintained with anterior and posterior stress 
at 30 degrees and 90 degrees of flexion.  McMurray's testing was 
negative.  Range of motion for the right knee was from 0 to 130 
degrees out of a possible 140 degrees, without complaint of pain.  
There was mild quadriceps atrophy.  The right side measured 40cm 
while the left side measured 41cm.  Muscle strength was 4 out of 
5 for both extension and flexion.  The Veteran ambulated with a 
normal gait without assistive devices.  There were no unusual 
shoe wear patterns.

Based on such findings regarding subluxation and instability, the 
criteria for a compensable rating under Diagnostic Code 5257 are 
not met, as slight lateral instability or recurrent subluxation 
are not shown or approximated.  Moreover, in light of the 
measured range of motion, the criteria for a compensable rating 
on the basis limitation of flexion and/or extension are not met 
or approximated.  

In addressing the criteria, the Board has considered the 
Veteran's statements regarding his symptoms and their effect on 
his life.  The Veteran reported to the December 2009 examiner 
that he had mild pain and soreness in the knee, rated at 3 out of 
10, that is intermittent, usually associated with inclement 
weather.  However, there is a constant feeling of grinding in the 
knee, with tenderness below the knee cap, and this is present 
every day.  He will also get some intermittent swelling and 
intermittent stiffness.  However, the Veteran denied any 
weakness, heat, redness, instability, locking, fatigability, or 
lack of endurance associated with the knee.  The examiner 
reported that he is independent in activities of daily living.  
While he reported that, before his injury, he used to run every 
other day from 5 to 7 miles, after the second surgery he resumed 
running about 3 or 4 months later, and is able to run 2 to 3 
times per week from 1 to 3 miles.  

While the Board acknowledges that the Veteran continues to 
experience symptoms even after his surgery, these symptoms do not 
appear to result in additional functional limitation that would 
approximate flexion limited to 45 degrees, or extension limited 
to 10 degrees.  In sum, the criteria for a compensable rating are 
not more nearly approximated than those for a noncompensable 
rating.  See 38 C.F.R. § 4.7.  Therefore, the Board finds that no 
higher or additional ratings are warranted.  

The Board also notes that there is no evidence of degenerative 
arthritis established by x-ray findings to support a rating under 
Diagnostic Code 5003.  

When a claimant is awarded service connection and assigned an 
initial disability rating, separate disability ratings may be 
assigned for separate periods of time in accordance with the 
facts found.  Such separate disability ratings are known as 
staged ratings.  See Fenderson v. West, 12 Vet. App. 119, 126 
(1999) (noting that staged ratings are assigned at the time an 
initial disability rating is assigned).  In Hart v. Mansfield, 
the Court extended entitlement to staged ratings to claims for 
increased disability ratings where "the factual findings show 
distinct time periods where the service-connected disability 
exhibits symptoms that would warrant different ratings."  21 Vet. 
App. 505, 511 (2007).  Here, the Veteran's right knee disability 
has not significantly changed and a uniform evaluation is 
warranted.

Consideration of referral for an extraschedular rating requires a 
three-step inquiry.  See Thun v. Peake, 22 Vet. App. 111, 115 
(2008), aff'd sub nom. Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 
Jul. 17, 2009).  The first question is whether the schedular 
rating adequately contemplates the Veteran's disability picture.  
Thun, 22 Vet. App. at 115.  If the criteria reasonably describe 
the claimant's disability level and symptomatology, then the 
claimant's disability picture is contemplated by the rating 
schedule, the assigned schedular evaluation is, therefore, 
adequate, and no referral is required.  If the schedular 
evaluation does not contemplate the claimant's level of 
disability and symptomatology and is found inadequate, then the 
second inquiry is whether the claimant's exceptional disability 
picture exhibits other related factors such as those provided by 
the regulation as governing norms.  If the Veteran's disability 
picture meets the second inquiry, then the third step is to refer 
the case to the Under Secretary for Benefits or the Director of 
the Compensation and Pension Service to determine whether an 
extraschedular rating is warranted. 

Here, the rating criteria clearly contemplate the Veteran's 
disability picture.  They include symptomatology of the type 
reported by the Veteran and by medical professionals on clinical 
evaluation.  Significantly, the rating criteria include higher 
ratings where symptomatology of the appropriate degree is 
demonstrated.  


ORDER

Prior to April 22, 2007, a 20 percent disability rating, but not 
higher, for pes anserine bursitis of the right knee is granted.

Since April 22, 2007, a disability rating in excess of 20 percent 
for pes anserine bursitis of the right knee is denied.



____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


